Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a continuation of U.S. Patent Application No. 17/324,937 filed 19 May 2021, now abandoned, which is a continuation of U.S. Patent Application No. 16/525,283 filed 29 July 2019, now patent 11,042,318. Claims 1 is cancelled, claims 2-21 are pending in the application.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
        				Specification

	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2, 4-7, 11, 13-16, 18 and 20-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Blackard., US 10,983,873 B1.
Regarding claims 2, 11 and 18, Blackard teaches a method of performing block-level data replication in dehydration mode, the method comprising: 
determining that a threshold condition (claim 13 of Blackard; determining that network utilization of a network used to send the electronic file to the backup storage is high; col.8, lines 31-39; the file backup module 210 may be configured to monitor network utilization of a network 218 used to send electronic files 214 to the backup storage 224. During times that network utilization may be higher than a determined threshold (e.g., between 80-100% utilization), the file backup module 210 may be configured to temporarily suspend processing of the backup queue 234 and wait until network utilization returns to an acceptable level (e.g., between 0-80% utilization)) for performing replication of data stored on a source storage device onto a destination storage device in dehydration mode is satisfied (see applicant’s specification section 00240; the source replication agent 320 determines that a threshold condition for entering dehydration mode is satisfied. For example, the source replication agent 320 may determine that the threshold condition is satisfied (i) based on the I/O activity on the client computing device 302 exceeding a threshold level, (ii) based on the network connection quality, speed, throughput, and/or resources being below a threshold level. Blackard’s col.8, lines 31-39 teaches the file backup module 210 may be configured to monito network utilization of a network 218 for an acceptable level to replicate the electronic files); 
adding a first dehydrated entry to a queue for storing entries corresponding to data modifications performed on the source storage device (col.7, lines 5-8; A backup entry 236 added to the backup queue 234 may include a file identifier and a file location for an electronic file 214 associated with a change detected by the file system monitor 206), wherein the first dehydrated entry is associated with metadata associated with a first write operation performed on a client computing device associated with the source storage device (col.3, lines 4-8; a backup entry generated by the backup agent 106 may include metadata for an electronic file (e.g., a file identifier, file extension, file creation date, file modification date, etc.), which can be used to prioritize the electronic file for backup); 
identifying, based at least in part on the metadata associated with the first dehydrated entry, a location of data corresponding to the first dehydrated entry on the source storage device (col.7, lines 5-7; a backup entry 236 added to the backup queue 234 may include a file identifier and a file location for an electronic file 214; col.8, lines 6-8; a backup entry 236 added to the backup queue 234 may include a file identifier and a file location for an electronic file 214); 
determining that the data corresponding to the first dehydrated entry has not changed since the addition of the first dehydrated entry to the queue; and causing the data corresponding to the first dehydrated entry to be written to the destination storage device (col.6, lines 26-31; after adding a backup entry to the backup queue, an electronic file associated with the backup entry is backed up to the backup storage 104 as soon as possible based on the position of the backup entry in the backup queue and available network communication and processing resources).  

Regarding claims 4, 13 and 20, Blackard teaches the dehydrated entry added to the queue does not include a copy of at least some of the data corresponding to the dehydrated entry (col.2, lines 59-66; the backup agent 106 may be configured to monitor a file system for file events 112 associated with changes to the file system that indicate that an electronic file has been added to the file system, or that an electronic file included in the file system has been modified, so that an electronic file associated with a change to the file system may be backed up to a backup storage 104 for safekeeping (i.e., replicated and stored to the backup storage 104); col.3, lines 28-31; some electronic files stored on a client computer 102 may be more valuable to a user as compared to other electronic files stored on the client computer 102).  

Regarding claims 5, 14 and 21, Blackard teaches the metadata associated with the dehydrated entry is only a portion of all metadata associated with the dehydrated entry (col.4, lines 56-65; In response to detecting a file event associated with an electronic file, metadata for the electronic file may be queried and file properties of the electronic file may be analyzed to determine what type of user interaction may have occurred with the electronic file. For example, file properties which indicate user interaction with an electronic file, such as a file created date property, a last modified date property, a last printed data property, or similar file properties may be analyzed).  

Regarding claims 6 and 15, Blackard teaches the determination that the threshold condition for performing data replication in dehydration mode is satisfied is made based on a level of input/output (I/O) activity on the client computing device exceeding a threshold level (Fig.2; it is taught as an activity history for the file directory indicates that the file directory contains files that have been accessed at least once within a last defined time period).  

Regarding claims 7 and 16, Blackard teaches the determination that the threshold condition for performing data replication in dehydration mode is satisfied is made based on a performance indicator associated with a network between the source storage device and the destination storage device being below a threshold level (col.8, lines 31-39; the file backup module 210 may be configured to monitor network utilization of a network 218 used to send electronic files 214 to the backup storage 224. During times that network utilization may be higher than a determined threshold (e.g., between 80-100% utilization), the file backup module 210 may be configured to temporarily suspend processing of the backup queue 234 and wait until network utilization returns to an acceptable level (e.g., between 0-80% utilization)).  

Allowable Subject Matter
Claims 3, 8-10, 12, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The limitations not found in the prior art of record include adding a second dehydrated entry to the queue, wherein the second dehydrated entry is associated with metadata associated with a second write operation performed on the client computing device; identifying, based at least in part on the metadata associated with the second dehydrated entry, a location of data corresponding to the second dehydrated entry on the source storage device; determining that the data corresponding to the second dehydrated entry has changed since the addition of the second dehydrated entry to the queue; and refraining from causing the data corresponding to the second dehydrated entry to be written to the destination storage device in combination with the other claimed limitations as described in the claims 3, 12 and 19.

The limitations not found in the prior art of record include the determination that the threshold condition for performing data replication in dehydration mode is satisfied is made based on a performance value associated with a recovery point store associated with the source storage device being below a threshold level in combination with the other claimed limitations as described in the claim 8.

The limitations not found in the prior art of record include the determination that the threshold condition for performing data replication in dehydration mode is satisfied is made based on a rate at which recovery points are written to a recovery point store associated with the source storage device being slower than a rate at which entries are added to the queue in combination with the other claimed limitations as described in the claim 9.

The limitations not found in the prior art of record include the determination that the threshold condition for performing data replication in dehydration mode is satisfied is made based on a cache associated with the queue being full or having reached a threshold capacity level in combination with the other claimed limitations as described in the claims 10 and 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhuo., US 2018/0329476 A1 teaches a method for performing destination power management with aid of source data statistics in a storage system and associated apparatus are provided. The method includes: monitoring an accumulated data size of source data in at least one target object of a file system of a main storage server that have not been replicated and transmitted to a destination storage sub-system, where the destination storage sub-system is positioned in the storage system and positioned outside the main storage server, and the destination storage sub-system is utilized for storing a replication version of the source data; and according to the accumulated data size, dynamically determining whether to turn on or turn off the destination storage sub-system, where generation of the replication version is performed after turning on the destination storage sub-system, and turning off the destination storage sub-system is performed after the generation of the replication version.
	
When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111 (c).
When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA JASMINE SONG whose telephone number is (571)272-4213.  The examiner can normally be reached on 9:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUA J SONG/Primary Examiner, Art Unit 2133